MEMORANDUM OPINION AND ORDER AFFIRMING THE COMMISSIONER
JEAN ROSENBLUTH, United States Magistrate Judge.
I.PROCEEDINGS
Plaintiff seeks review of the Commissioner’s final decision denying her application for Social Security Supplemental Security Income (“SSI”). The parties consented to' the jurisdiction of the undersigned U.S. Magistrate Judge pursuant to 28 U.S.C. § 636(c). This matter is before the Court on the parties’ Joint Stipulation, filed October 15, 2012, which the Court has taken under submission without oral argument. For the reasons stated below, the Commissioner’s decision is affirmed and this action is dismissed.
II. BACKGROUND
Plaintiff was born on April 30, 1967. (Administrative Record (“AR”) 80.) She has a seventh-grade education and is able to communicate in English. (AR 90, 97.) Plaintiff has not worked since 1991, although she earned a small amount of income in 1993. (AR 85, 91.) On June 29, 2007, Plaintiff filed an application for SSI, alleging a disability onset date of June 1, 1998. (AR 80.) The application was denied on September 27, 2007. (AR 36-38.) Plaintiff filed a request for reconsideration, which was denied on September 9, 2008. (AR 41-45.)
After Plaintiffs application was denied, she requested a hearing before an Administrative Law Judge (“ALJ”). (AR 48.) An initial hearing was held on May 6, 2010, at which Plaintiff, who was represented by counsel, appeared and testified on her own behalf. (AR 479-508.) In a written decision issued on June 7, 2010, the ALJ determined that Plaintiff was not disabled. (AR 22-33.) Plaintiff then requested review of the ALJ’s decision, and on October 29, 2010, the Appeals Council reversed and remanded the matter for further proceedings. (AR 65-67.) On June 7, 2011, another hearing was held, at which Plaintiff again testified on her own behalf. (AR 455-78.) On June 17, 2011, the ALJ issued a written decision again determining that Plaintiff was not disabled. (AR 12-21.) Plaintiff requested review of the ALJ’s decision. (AR 11.) On December 2, 2011, the Appeals Council denied Plaintiffs request for review. (AR 5-7.) This action followed.
III. STANDARD OF REVIEW
Pursuant to 42 U.S.C. § 405(g), a district court may review the Commissioner’s *916decision to deny benefits. The ALJ’s findings and decision should be upheld if they are free of legal error and are supported by substantial evidence based on the record as a whole. § 405(g); Richardson v. Perales; 402 U.S. 389, 401, 91 S.Ct. 1420, 1427, 28 L.Ed.2d 842 (1971); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.2007). Substantial evidence means such evidence as a reasonable person might accept as' adequate to support a’ conclusion. Richardson, 402 U.S. at 401; 91 S.Ct. 1420; Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir.2007). It is more than a scintilla but less than a preponderance. Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir.2006)). To determine whether substantial evidence supports a finding, the reviewing court “must review the administrative record as a whole, weighing both the evidence that supports and the evidence that detracts from the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.1998). “If the evidence can reasonably support either affirming or reversing,” the reviewing court “may not substitute its judgment” for that of the Commissioner. Id. at 720-21.
IV. THE EVALUATION OF DISABILITY
People are “disabled” for purposes of receiving Social Security benefits if they are unable to engage in any substantial gainful activity owing to a physical or mental impairment that is expected to result in death or which has lasted, or is expected to last, for a continuous period of at least 12 months. 42 U.S.C. ' § 423(d)(1)(A);' Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.1992).
A. The Five-Step Evaluation Process
The ALJ follows a five-step sequential evaluation process in assessing whether a claimant is disabled. 20 C.F.R. § 416.920(a)(4); Lester v. Chater, 81 F.3d 821, 828 n. 5 (9th Cir.1995) (as amended Apr. 9, 1996). In the first step, the Commissioner must determine whether the claimant is currently engaged in substantial gainful activity; if so, the claimant is not disabled and the claim must be denied. § 416.920(a)(4)(i). If the claimant is not engaged in substantial gainful activity, the second step requires the Commissioner to determine whether the claimant has a “severe” impairment or combination of impairments significantly limiting his ability to do basic.work activities; if not, a finding of not disabled is made and the claim must be denied. § 416.920(a)(4)(h). If the claimant has a “severe” impairment or combination of impairments, the third step requires the Commissioner to determine whether the impairment or combination of impairments meets or equals an impairment in the Listing of Impairments (“Listing”) set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1; if so, disability is conclusively presumed and benefits are awarded. § 416.920(a)(4)(iii). If the claimant’s impairment or combination of impairments does not meet or equal an impairment in the Listing, the fourth step requires the Commissioner to determine whether the claimant has sufficient residual functional capacity (“RFC”)1 to perform his past work; if so, the claimant is not disabled and the claim must be denied. § 416.920(a)(4)(iv). The claimant has the burden of proving that he is unable to perform past relevant work. Drouin, 966 F.2d at 1257. If the claimant meets that burden, a prima facie case of *917disability is established. Id. If that happens or if the claimant has no past relevant work, the Commissioner then bears the burden of establishing that the claimant is not disabled because he can perform other substantial gainful work available in the national economy. § 416.920(a)(4)(v). That determination comprises the fifth and final step in the sequential analysis. § 416.920; Lester, 81 F.3d at 828 n. 5; Drouin, 966 F.2d at 1257.
B. The ALJ’s Application of the Five-Step Process
At step one, the ALJ found that Plaintiff had not engaged in any substantial gainful activity since June 29, 2007, the date of her SSI application. (AR 17.) At step two, the ALJ concluded that Plaintiff had the severe impairments of “obesity, degenerative disc disease of the neck and .back, bilateral carpal tunnel syndrome, status post left carpal tunnel surgical release, history of left knee arthroscopy, diabetes, and asthma.” (Id.) He also found that Plaintiffs “medically determinable mental impairment of depression does not cause more than minimal limitation in the claimant’s ability to perform basic mental work activities and is therefore non-severe.” (Id.) At step three, the ALJ determined that Plaintiffs impairments did not meet or equal any of the impairments in the Listing. (AR 18.) At step four, the ALJ found that Plaintiff retained the RFC to perform “light work”2 with the limitations that Plaintiff
can lift and carry 20 pounds occasionally and 10 pounds frequently; she can sit six hours in an eight-hour workday with normal breaks; she can stand and walk six hours in an eight-hour workday with normal breaks; she can perform postural activities occasionally, but ■ cannot climb ladders, ropes, or scaffolds; she cannot work at unprotected heights or balance; she can perform frequent, but not constant fine and gross manipulation bilaterally; and she should avoid pulmonary irritants.
(Id.) At step five, the ALJ found that jobs existed in significant numbers in the national economy that Plaintiff could perform. (AR 20-21.) Accordingly, the ALJ determined that Plaintiff was not disabled. (AR 21.)
V. DISCUSSION
Plaintiff alleges that the ALJ erred in (1) finding her subjective symptom testimony not credible and (2) evaluating the opinions of her treating physician. (J. Stip. at 3.)3
A. The ALJ Did Not Improperly Discount Plaintiffs Subjective Symptom Testimony
Plaintiff argues that the ALJ failed to articulate clear and convincing reasons for discounting her subjective symptom testimony. (J. Stip. at 3-6, 16-17.) Reversal is not warranted on this basis, however, because the ALJ made specific, clear findings as to Plaintiffs credibility that were consistent with the medical evidence of record.
1. Applicable law
An ALJ’s assessment of pain severity and claimant credibility is entitled *918to “great weight.” See Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir.1989); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir.1986). “[T]he ALJ is not required to believe every allegation of disabling pain, or else disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C. § 4230(d)(5)(A).” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir.2012) (internal quotation marks and citation omitted). In evaluating a claimant’s subjective symptom testimony, the ALJ engages in a two-step analysis. See. Lingenfelter, 504 F.3d at 1035-36. “First, the ALJ must determine whether the claimant has presented objective medical evidence of an underlying impairment [that] could reasonably be expected to produce the pain or other symptoms alleged.” Id. at 1036 (internal quotation marks omitted). If such objective medical evidence exists, the ALJ may not reject a claimant’s testimony “simply because there is no showing that the impairment can reasonably produce the degree of symptom alleged.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir.1996) (emphasis in original). When the ALJ finds a claimant’s subjective complaints not credible, the ALJ must make specific findings that support the conclusion. See Berry v. Astrue, 622 F.3d 1228, 1234 (9th Cir.2010). Those' credibility findings must be supported by the record, but the ALJ need not provide “detailed” citations' to it. See Carter v. Astrue, No. 08 CV 0895 JM (PCL), 2009 WL 2382536, at *4 (S.D.Cal. July 30, 2009) (citing Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir.2002)). Absent affirmative evidence of malingering, however, those findings must provide “clear and convincing” reasons for rejecting the claimant’s testimony. Lester, 81 F.3d at 834. If the ALJ’s credibility finding is supported by substantial evidence in the record, the reviewing court “may not engage in second-guessing.” Thomas, 278 F.3d at 959.
2. Relevant facts
In connection with her SSI application, Plaintiff alleged that she suffered from the following conditions:
arthritis (back & neck), carpal tunnel (left & right hands/wrists), left knee, depression^] back/neck: arthritis in back/neck. They get very stiff & Í have a hard time moving, bending or turning. [C]arpal tunnel: It’s in both of my wrists/hands. My hands are constantly stiff, numb, and hurting. My arms get extremely tired & numb, like I’ve been using them for hours when I’ve been doing a simple task.... Back, neck, [left] knee, depression, carpal tunnel in both arms[.]
(AR 91.) She claimed that her conditions limited her ability to work in the following ways:
back/neck: I cannot pick up heavy items, I get very stiff and have a difficult time moving. ' It also is very painful carpal tunnel: I drop things & have a hard time picking things up. For example: I have a difficult time doing housework because I drop the dishes when I’m washing them[.] knee: I can’t squat, walk [a lot], and always need to lean or balance on something[.] depression: It affects my desire to be around other people[.] back/neck, carpal tunnel: very painful[.] knee: very painful & I have begun to gain weight because I am inactive, due to the injury[.] depression: I used to like being around people, but now I avoid them and stay at home. The only thing that forces me to participate in life are my kids & grandkids and being there for their activities[.]
(Id.) Her application also stated, “I do not need help in personal care, hygiene or upkeep of a home.” (AR 81.)
At the hearing, Plaintiff testified that she had “problems” with her knees, back, arms, and hands for which she received *919shots to relieve the pain. (AR 460.) She stated that the injections in her lower back provided “some” relief but the pain “comes back within a month”; the injections in her hand “helped me out”; and the injections in her hip to treat pain in her leg did not work and the pain “just came back like right away.” (AR 461.) She testified that her arms were numb and tingly and she was unable to grasp properly and thus “drop[s] things a lot.” (AR 463.) She stated that she could not lift any more than 10 pounds. (Id.) She testified that she could go grocery shopping for 20 minutes at a time and be “on [her] feet continuously for 20 minutes” without a break, but she would feel tired afterward and need to rest for 20 minutes before being able to put the groceries away. (AR 465-66.) She could cook for 15 minutes and then would feel “okay” and would “sit down and relax” before getting up and starting to do the dishes; clean the bathroom for about two minutes and feel “okay” afterward; and vacuum for “[a]bout three minutes” and then “relax for a little bit.” (AR 466-68.) She was able to sleep “through the night” without pain after taking Ambien. (AR 475-76.) She took care of four children who were under'18 and living at home. (AR 458-59.) When asked whether she would be able to work if she “didn’t have to lift more than ... 10 pounds” and “could alternate between sitting/standing between the eight-hour workday as you so desire” but “would have to do this eight hours a day for five days a week,” she stated that she could not because of “the pain that goes down my neck to my arms.” (AR 469.) She also stated that her “overall condition” had gotten “worse” since she last testified, in May 2010. (Id.)
In his written opinion, the ALJ found, “[a]fter careful consideration of the evidence,” that Plaintiffs “medically determinable impairments could reasonably be expected to cause the alleged symptoms; however, the claimant’s statements con-, cerning the intensity, persistence and limiting effects of these' symptoms are not credible to the extent they are inconsistent with” the ALJ’s RFC assessment. (AR 19.) He noted that Plaintiff “acknowledges pain relief and sléeping well at night” and that despite her “alleged symptoms and limitations,” she “continues to cook, perform household chores, and shop for groceries.” (Id.) He further noted that “[p]ain management progress notes indicate the claimant experiences pain relief because of medication and injections,” and “a review of the laboratory findings shows the consultative examiners were justified in their functional assessments [that Plaintiff could perform medium work].” (Id.) He gave “some weight” to Plaintiffs “treatment for chronic pain” but found that the “severity of the pain” that Plaintiff alleged was “disproportionate to the signs and laboratory findings.” (Id.) He further noted that Plaintiff “acknowledges she still cooks, performs household chores, and shops for groceries” and “performs activities of daily living and sleeps well,” and thus it was unreasonable to conclude that she was not capable of performing even sedentary work. (AR 20.) He noted that “[although the claimant’s alleged symptoms and limitations are not entirely supported by the objective medical evidence, the undersigned has considered them,” and he concluded that “[t]here is no justification for deviating from the [RFC] assessment noted in the [June 2010] decision.” (Id.)
3. Analysis
Reversal is not warranted based on the ALJ’s alleged failure to make proper credibility findings or properly consider Plaintiffs subjective symptoms. Contrary to Plaintiffs arguments, the ALJ provided specific reasons for rejecting Plaintiffs credibility: medical evidence showed that *920her symptoms were well controlled with medication and injections; her daily activities were inconsistent with her pain allegations; and her allegations of the severity of her pain were inconsistent with such objective medical evidence as test results and laboratory findings. (AR 19-20.)4
The ALJ correctly found that Plaintiffs testimony was inconsistent with the objective medical evidence. Tests of Plaintiffs knee in December 2006 showed only “very slight lateral subluxation,” no fracture, and “[tjiny suprapatellar joint effusion.” (AR 143.) X-rays taken after Plaintiff underwent knee surgery in March 2008 (AR 212) revealed a “normal left knee” with “no evidence of a fracture or osseous injury” (AR 362). Nerve conduction studies performed in January 2008, after Plaintiffs May 2007 carpal tunnel surgery (AR 233), revealed “mild[] improve[ment]” to Plaintiffs left wrist since the surgery (AR 159). The same study showed new “[cjhronic cervical radiculopathy,” but another study performed later, in April 2010, showed “[n]o evidence of cervical radiculopathy,” indicating that Plaintiffs condition had improved with treatment. (AR 268.) An examining doctor also noted in July 2008 that “[sjince her surgery [Plaintiff] has improved carpal tunnel syndrome on the left.” (AR 414.) In September 2010, Dr. Navdeep Loomba, the pain-management specialist to whom Plaintiff was referred by her primary physician, noted that Plaintiff “has good range of motion of the bilateral upper extremities,” her motor strength was “5/5 in the bilateral upper extremities,” “[s]ensory is grossly normal, bilateral equal and intact to pinprick sensation,” and “[d]eep tendon reflexes are normal.” (AR 432.) Dr. Loomba also noted in March 2011 that Plaintiffs “pain is relieved by medications, rest, position change,” “[t]he pain medications are helping,” and injections relieved her pain by “50-60%.” (AR 441.) An MRI of Plaintiffs cervical spine performed in February 2008 showed only “mild” loss of lordosis, “mild” disc space narrowing and disc dessication, “minimal” and “mild” disc bulge, and “slight” narrowing of the central canal. (AR 191-93.) Tests of Plaintiffs lumbar spine in December 2006 showed “[v]ery minimal degenerative change.” (AR 143.) An x-ray of Plaintiffs lumbar spine taken in June 2008 showed “[e]xtenuated lordosis” and “moderate spurring of the anteri- or endplates of LI, L2, L4, and L5” but “normal” disc space heights and facet joints and “no obvious pars defects.” (AR 342.) Another x-ray of Plaintiffs lumbar spine, taken in October 2009, showed “narrowing of the L5-S1 interspace consistent with discogenic disease” but “no evidence of fracture or osseous injury,” “no evidence of spondylolysis or spondylolisthesis,” “normal” “sacroiliac joints,” and “mild” osteoarthritis changes. (AR 360.)
In September 2007, consulting examiner Dr. Jeff Altman, a specialist in physical medicine and rehabilitation (AR 171), found that Plaintiff had only minimal impairments and that she had a normal gait, did not appear to be in acute distress, had good range of motion in her extremities and only mildly reduced range of motion in the thoracolumbar spine with no tenderness upon palpation, had intact strength *921and sensation, and was neurologically intact. (AR 169-71.) In August 2008, consulting examiner Dr. John Woodward, a-neurologist and psychiatrist (AR 200), conducted a neurological examination of Plaintiff and found that she had a normal gait, normal motion and coordination in her extremities, intact reflexes, slight hypalgesia in her left foot, and negative Tinel’s sign and Phalen’s sign for carpal tunnel syndrome. (AR 198-200.) Dr. Altman and state agency physicians Dr. Franklin Kalmar and Dr. G. Taylor-Holmes all opined that Plaintiff was capable of performing medium work (AR 171, 173-77, 254-58), and Dr. Woodward similarly opined that Plaintiff had no limitations in sitting, standing, walking, lifting, carrying, or reaching; she could grasp, handle, finger, or feel frequently but not continuously; and she could not engage in continuous, very repetitive, or very strenuous activity in either hand because of her carpal tunnel syndrome but could otherwise perform work activities (AR 200). Plaintiffs asthma was also under control: a September 2008 chest x-ray showed that Plaintiffs chest was “normal” and her lungs were “expanded and clear.” (AR 318.) Similarly, Plaintiffs diabetes was well-controlled: in lab results from December 2009, Plaintiffs mean blood glucose was 133, at or near normal for a diabetic5 (AR 357), and she did not allege in her SSI application or testimony that she suffered from any diabetes-related complications that affected her ability to work (AR 91, 458-70).
Because Plaintiffs testimony conflicted with the evidence that her medical conditions only minimally affected her ability to work and that her pain, diabetes, and asthma were well-controlled with medication and other treatments, the ALJ properly discounted it. See, e.g., 20 C.F.R. § 416.929(e)(4)(iv) (ALJ may consider effectiveness of medication in evaluating severity and limiting effects of an impairment); SSR 96-7p, 1996 WL 374186, at *6 (“medical signs and laboratory findings that ... demonstrate worsening -or improvement of the underlying medical condition may also help an adjudicator to draw appropriate inferences about the credibility of an individual’s statements”); Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir.1995) (holding that “contradictions between- claimant’s testimony and the relevant medical evidence” provided clear and convincing reason for ALJ to reject plaintiffs subjective symptom testimony); Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir.2001) (credibility determination based on, among other things, plaintiffs “tendency to exaggerate” proper when supported by “substantial evidence”).
The ALJ’s finding that Plaintiffs testimony conflicted with her daily activities was also proper. Although it is true that “one does not need to be ‘utterly incapacitated’ in order to be disabled,” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir.2001), the extent of Plaintiffs activities here supports the ALJ’s finding that Plaintiffs reports of her impairment were not fully credible. See Bray v. Comm’r of Soe. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009); Curry v. Sullivan, 925 F.2d 1127, 1130 (9th Cir.1990) (finding that claimant’s ability to “take care of her personal needs, prepare easy meals, do light housework and shop for some groceries ... may be seen as inconsistent with the presence of a condition which would preclude all work activity”) (citing Fair v. Bowen, 885 F.2d *922597, 604 (9th Cir.1989)). The ALJ properly noted that Plaintiffs ability to do daily activities such as cooking, cleaning, and grocery shopping for herself and four children was at odds with her testimony that she could not perform even the most basic of work activities. (AR 19-20.) Although Plaintiff testified that sometimes her sons helped her with her household chores, she wrote on her application that she did not “need help in ... upkeep of a home.” (AR 81.)
The ALJ provided legally sufficient reasons for rejecting Plaintiffs testimony and specific examples of how Plaintiffs testimony was contradicted by the record. In fact, he appears to have given Plaintiff the benefit of the doubt with respect to the severity of her restrictions, as most of the consultative physicians found that she was capable of medium work (see AR 171, 173-77, 254-58) but the ALJ’s RFC finding limited her to light work with some additional restrictions (AR 18). He thus did not materially err in assessing Plaintiffs credibility, and reversal is not warranted on this basis.
B. The ALJ Did Not Err in Considering the Opinions. of Plaintiff’s Treating Physician
Plaintiff contends that the ALJ did not properly evaluate the opinions of her treating physician, Dr. Arthur Jimenez. (J. Stip. at 18-20, 25-27.) Reversal is not warranted on this basis because the ALJ gave specific and legitimate reasons for rejecting Dr. Jimenez’s opinions, and the ALJ’s evaluation of the medical evidence was consistent with substantial evidence in the record.
1. Applicable law
Three types of physicians may offer opinions in social security cases: “(1) those who treat[ed] the claimant (treating physicians); (2) those who examine[d] but d[id] not treat the claimant (examining physicians); and (3) those who neither examine[d] nor treat[ed] the claimant (non-examining physicians).” Lester, 81 F.3d at 830. A treating physician’s opinion is generally entitled to more weight than the opinion of a doctor who examined but did not treat the claimant, and an examining physician’s opinion is generally entitled to more weight than that of a nonexamining physician. Id.
 The opinions of treating physicians are generally afforded more weight than the opinions of nontreating physicians because treating physicians are employed to cure and have a greater opportunity to know and observe the,claimant. Smolen, 80 F.3d at 1285. The weight given a treating physician’s opinion depends on whether it was supported by sufficient medical data and was consistent with other evidence in the record. See 20 C.F.R. § 416.927(c)(2). If a treating physician’s opinion was well supported by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in the record, it should be given controlling weight and rejected only for “clear and convincing” reasons. See Lester, 81 F.3d at 830; § 416.927(c)(2). When a treating physician’s opinion conflicts with other medical evidence or was not supported by clinical or laboratory findings, the ALJ must provide only “specific and legitimate reasons” for discounting that doctor’s opinion. Orn v. Astrue, 495 F.3d 625, 632 (9th Cir.2007). Indeed, the ALJ may discredit treating-doctor opinions that are conclusory, brief, and unsupported by the record as a whole or by objective medical findings. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir.2004); Thomas, 278 F.3d at 957. Other factors relevant to the evaluation of a treating physician’s opinion include the “[ljength of the treatment relationship and the frequency of *923examination” as well as the “Mature and extent of the treatment relationship” between the patient and the physician. § 416.927(c)(2)(i)-(ii).
2. Relevant facts
Plaintiff began seeing Dr. Jimenez as her primary care physician in 2001 for her “diabetes, asthma, high blood pressure, cholesterol problems, ... thyroid, depression, knee injury, and ... baek/neck problems.” (AR 94.) She testified that she saw Dr. Jimenez “at least once a month,” “[mjostly” for the pain in her knees, back, arms, and hands. (AR 460.) In April 2010, Dr. Jimenez filled out a check-box form stating that, in an eight-hour workday, Plaintiff could not lift even 10 pounds; she could stand, walk, and sit for less than two hours a workday; she could sit 15 minutes and stand 20 minutes before needing to change position; she must walk for 20 minutes every 20 minutes; she could only occasionally twist and climb stairs and could never stoop, crouch, or climb ladders; she must avoid concentrated exposure to humidity and all exposure to extreme temperatures, airborne irritants, and heights; and she would likely be absent from work more than three times a month. (AR 379-81.) He stated that Plaintiffs “lumbar narrowing” and “carpal tunnel syndrome” supported his conclusions. (AR 380.) In September 2010 he filled out an RFC Questionnaire noting substantially similar limitations. (AR 434-38.)
The ALJ evaluated Dr. Jimenez’s opinions as follows: In physical residual functional capacity assessments dated April 4, 2010 and September 2, 2010, Dr. Jimenez states the claimant cannot even sustain sedentary work and would miss work more than three times a month. However, the undersigned gives little weight to Dr. Jimenez’s opinion. As discussed in the undersigned’s last decision, Dr. Altman’s consultative orthopedic evaluation and Dr. Woodard’s consultative neurologic evaluation led them to conclude that the claimant was capable of performing medium work. Additionally, a review of the laboratory findings shows the consultative examiners were justified in their functional assessments. The undersigned gives some weight to the claimant’s treatment for chronic pain, but the severity of the pain is disproportionate to the signs and laboratory findings. The claimant also acknowledges she still cooks, performs household chores, and shops for groceries. Thus, Dr. Jimenez unreasonably concludes the claimant cannot perform sedentary work and would miss work more than three times a month.
(AR 20.)
3. Analysis
As discussed above, evidence in the record supported the ALJ’s finding that Plaintiff was capable of performing light work with some restrictions. (See AR 43, 159, 169-71, 173-77, 191-93, 198-200, 254-58, 268, 318, 342, 357, 360, 362, 414, 432, 441.) Dr. Jimenez’s two RFC forms were in check-box form, were conclusory, and conflicted with substantial other evidence in the record; the ALJ was entitled to reject them on that basis. See Batson, 359 F.3d at 1195 (“The ALJ need not accept the opinion of any physician, including a treating physician, if that opinion is brief, conclusory, and inadequately supported by clinical findings.”). Dr. Jimenez noted that Plaintiff had complained of pain in her back, neck, legs, and arms and that she had been diagnosed with asthma, degenerative conditions in her spine and knee, and carpal tunnel syndrome (AR 380, 464), but he did not explain how these diagnoses led to his findings that she was incapable of even sedentary work, particularly given the ample evidence in the record, including results from tests and consultations or*924dered by Dr. Jimenez himself (see AR 156, 159, 191-93, 265, 268, 318, 342, 357, 360, 362, 430-32, 441), that Plaintiffs conditions were well-controlled with medication and other treatments and were not disabling. Plaintiff does not point to anything in Dr. Jimenez’s treatment notes for Plaintiff supporting the extremely restrictive findings on the two forms. Moreover, the ALJ was entitled to credit the opinions of Drs. Woodman and Altman instead of Dr. Jimenez because their opinions were supported by independent clinical findings and thus constituted substantial evidence upon which the ALJ could properly rely. See Tonapetyan, 242 F.3d at 1149; Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir.1995). Further, the opinions of Drs. Woodman, Altman, Kalmar, and Taylor-Holmes were consistent with each other and with substantial other evidence in the record, and thus the ALJ was entitled to give those opinions more weight than Dr. Jimenez’s. See Tonapetyan, 242 F.3d at 1149 (opinion of nonexamining medical expert “may constitute substantial evidence when it is consistent with other independent evidence in the record”); Andrews, 53 F.3d at 1041.
The ALJ was also entitled to reject Dr. Jimenez’s opinions to the extent they imposed a highly restrictive RFC that was inconsistent with Plaintiffs daily activities. Plaintiff acknowledged that she daily kept house for herself and four minors and that she “[did] not need help” in doing so (AR 81, 458-59), and yet Dr. Jimenez found that she would have to miss more than three days of work a month. His finding was inconsistent with the reality of Plaintiffs daily activities. See Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir.2001) (ALJ’s finding that doctor’s “restrictions appear to be inconsistent with the level of activity that [plaintiff] engaged in by maintaining a household and raising two young children, with no significant assistance from her ex husband,” was specific and legitimate reason for discounting opinion); Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601-02 (9th Cir.1999) (ALJ permissibly rejected treating physician’s opinion when it conflicted with plaintiffs activities); see also Fisher v. Astrue, 429 Fed.Appx. 649, 652 (9th Cir.2011) (conflict between doctor’s opinion and claimant’s daily activities was specific and legitimate reason to discount opinion).
Plaintiff argues that under Om, 495 F.3d at 632, even if the laboratory test results and other independent evidence in the record “did not fully corroborate Dr. Jimenez’s opinions,” in rejecting those opinions the ALJ was still required to articulate “specific and legitimate reasons based on substantial evidence in the record.” (J. Stip. at 25-26.) As discussed above, that is precisely what the ALJ did. The ALJ properly found that Dr. Jimenez’s opinions were inconsistent with the laboratory findings and other medical evidence in the record and his RFC assessment was inconsistent with Plaintiffs daily activities. (AR 19-20.) These were specific and legitimate reasons for rejecting Dr. Jimenez’s opinions, and they were supported by substantial evidence in the record. The ALJ’s rejection of Dr. Jimenez’s opinions was therefore proper. See Orn, 495 F.3d at 632-33.
The Court must consider the ALJ’s decision in the context of “the entire record as a whole,” and if the “evidence is susceptible to more than one rational interpretation, the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir.2008) (internal quotation marks omitted). Although Plaintiff points to various pieces of evidence in the record that could support a more restrictive RFC finding if interpreted differently than by the ALJ, read in the context of the record as a whole, Plaintiffs symptoms were not as severe as she alleged and were well-controlled with medication and other *925treatments; the ALJ reasonably • found that Plaintiffs limitations did not prevent her from being able to work. Reversal is therefore not warranted on this basis.
VI. CONCLUSION
Consistent with the foregoing, and pursuant to sentence four of 42 U.S.C. § 405(g),6 IT IS ORDERED that judgment be entered AFFIRMING the decision of the Commissioner and dismissing this action with prejudice. IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the Judgment on counsel for both parties.

. RFC is what a claimant can still do despite existing exertional and nonexertional limitations. 20 C.F.R. § 416.945; see Cooper v. Sullivan, 880 F.2d 1152, 1155 n. 5 (9th Cir.1989).


. “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds,” a "good deal of walking or standing” or sitting, "with some pushing and pulling of arm or leg controls.” 20 C.F.R. § 416.967(b). A person capable of performing light work is also capable of performing, sedentary work, as defined in § 416.967(a). Id.


. Plaintiff does not contest the ALJ's finding that her mental impairment was not severe. (J. Stip. at 27.)


. Defendant asserts that the ALJ incorporated by reference his statement from the June 2010 decision that Plaintiff's poor work history indicated that she was not credible regarding her alleged inability to work. (J. Stip. at 15; AR 29.) The ALJ did not state that he was incorporating by reference that portion of his previous opinion (see AR 19-20); thus, the Court does not address this argument. See Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.2006) ("[W]e cannot affirm the decision of an agency on a ground that the agency did not invoke in making its decision.” (internal quotation marks and citation omitted)).


. Target blood sugar levels for nonpregnant adults with diabetes are 70-130 mg/dl before a meal and <180 mg/dl after a meal. See Checking Your Blood Glucose-American Diabetes Association, available at http://www. diabetes.org/livmg-with-diabetes/treatment- and-care/blood-glucose-control/checking-your-blood-glucose.html (last visited Dec. 12, 2012).


. This sentence provides: "The [district] court shall have power to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”